Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application Number: 17/829,744 filed on 6/1/22 has a total of 20 claims pending for examination; there are 2 independent claims and 18 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 2017-212305 filed on 11/1/17.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in 2017-184226 on 9/25/17. It is noted, however, that applicant has not filed a certified copy of the 2017-184226 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in 2017-193119 on 10/2/17. It is noted, however, that applicant has not filed a certified copy of the 2017-193119 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in 1018-026030 on 2/16/18. It is noted, however, that applicant has not filed a certified copy of the 1018-026030 application as required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 26-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 11,146,851. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations disclosed in claims 1-2 and 26-43 of the instant case appear to also be disclosed, inter alia, in claims 1-36 of U.S. Patent No. 11,146,851.  They appear to claim the similar limitations using similar terminology (e.g. “a device” instead of “a cable”…).  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the limitations “a determination unit” and “a control unit” from claims 1-36 of U.S. Patent No. 11,146,851 to arrive at claims 1-2 and 26-43 of the instant application in order to have a less complex system. See In re Karlson, 311 F.2d 581, 583, 136 USPQ 184, 186 (CCPA 1963).
Claims 1-2 and 26-43 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,375,270. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations disclosed in claims 1-2 and 26-43 of the instant case appear to also be disclosed, inter alia, in claims 1-25 of U.S. Patent No. 11,375,270.  They appear to claim the similar limitations using similar terminology (e.g. “a device” instead of “an electronic cable”, “a first electronic device” instead of “an external device”, “a second electronic device” instead of “a connection device”…).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the above changes to in claims 1-25 of U.S. Patent No. 11,375,270 to arrive at claims 1-2 and 26-43 of the instant application in order to have a less complex system. See In re Karlson, 311 F.2d 581, 583, 136 USPQ 184, 186 (CCPA 1963).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “circuitry configured to…” in claims 1, 26, 28-31, 34 and 37-40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-2 and 26-43 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action or by submitting Terminal Disclaimers.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to claims 1 and 34, the prior art of record alone or in combination fails to teach or fairly suggest to determine a first electronic device is one of a compatible electronic device or a non-compatible electronic device; and control the device to operate in a compatible mode based on the determination that the electronic device is the compatible electronic device; and operate in a non-compatible mode based on the determination that the electronic device is the non-compatible electronic device, in combination with the other limitations found in the respective claims.
With regards to claims 2 and 26-33, due to their direct or indirect dependence from claim 1, they include allowable subject matter for at least the same reasons.
With regards to claims 35-42, due to their direct or indirect dependence from claim 34, they include allowable subject matter for at least the same reasons.
The following is a discussion of the closest prior art found and how it differs from the instant case:
US Patent Application Publication No. 20120166702 to Toba et al. teaches a source apparatus including a controller that determines if a cable and a sink apparatus are compatible with a new HDMI.  The controller controls a data transmission to be in an operation mode corresponding to the new HDMI.  When the source apparatus controller determines that the sink is only compatible with a general HDMI or determines that the cable is only compatible with the general HDMI, the controller controls the data transmission so that it operates in the general HDMI mode.  Toba et al. teaches all of these limitations but is silent as to teachings the reasons for allowable subject matter above.
US Patent Application Publication No. 20120167149 to Toba et al. disclose determining if an HDMI cable is compatible with a new HDMI standard or an existing HDMI standard being used by a source and a sink device and then using the cable in a new or standard HDMI mode.  Toba et al. teaches all of these limitations but is silent as to teachings the reasons for allowable subject matter above.
US Patent Application Publication No. 20140162727 to Saito et al. teaches a source and a sink device determining if they support a new specification and if so, a control unit controls a transmission according to the new compatible specification or an older compatible specification. Saito et al. teaches all of these limitations but is silent as to teachings the reasons for allowable subject matter above.
US Patent Application Publication No. 20190064899 to Doi et al. teaches a processor in a sink device determining if a source device is incompatible with a cable. Doi et al. teaches all of these limitations but is silent as to teachings the reasons for allowable subject matter above.
US Patent Application Publication No. 20110032425 to Kamohara et al. teaches a source and sink device determine if they are compatible or incompatible to use eHDMI based on pulling down a line in an HDMI cable. Kamohara et al. teaches all of these limitations but is silent as to teachings the reasons for allowable subject matter above.
US Patent Application Publication No. 20100109795 to Jones et al. teaches detecting whether a first and second device are utilizing a standard connector in a standard mode or an alternative mode, upon detecting that the 2nd device is operating in the alternative mode, switching pin(s) of the connector for the alternate mode.  Jones et al. teaches all of these limitations but is silent as to teachings the reasons for allowable subject matter above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM

/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181